DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10-16, and 19-20 of copending Application No. 16/328950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/328950 recites a 
A photocurable support material composition for an inkjet 3D printer comprising:
…sodium acrylate.
Examine notes sodium acrylate is a species of the generic “ionic group and counter ion” of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0181303 A1) in view of Farr et al. (US 2005/0218549 A1). 
Regarding claim 1, Xu meets the claimed a photocurable composition ([0032] The composition is cured by UV light polymerization) for a support material for an inkjet 3D printer (support material [0021]) comprising a water-soluble (completely dissolved in acidic aqueous solutions [0021]) ethylenically unsaturated monomer containing an ionic group and a counter ion, (Examples of compounds providing polyvalent metallic cations include calcium (meth)acrylate, [0029]. Examiner notes the instant specification discloses calcium methacrylate to meet the claimed ethylenically unsaturated monomer containing an ionic group and a counter ion,  see [0021]-[0023]) 
Xu does not teach wherein a water content is not more than 10 mass% in 100 mass% of said photocurable composition for a support material.
Xu teaches 20% to 40% by weight of water [0064].
Farr teaches a 3D printing material including potassium methacrylate [0053] and a polar binder such as water [0058]. Where the ratio of polar binder to SFF powder can be from about 0.05:1 to 0.6:1, [0012]. Which is 4.8% to 37.5%. Farr teaches the ratio of polar binder to SFF 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the concentration of water in the 3D printing material of Xu to be less than 10% such as 4.8% taught by Farr in order to optimize the rigidity of the 3D printed object, see Farr [0010].

Regarding claim 2, Xu as modified by Farr meets the claimed comprising a photopolymerization initiator. (Xu teaches polymerization initiator is a UV light initiator [0040]) 

Regarding claim 3, Xu as modified by Farr meets the claimed an ink for an inkjet 3D printer, (Xu teaches inkjet printing [0020] and using “nozzles” [0086]) the ink comprising the photocurable composition for a support material for an inkjet 3D printer of claim 1. (see rejection of claim 1 above).


Regarding claim 5, Xu as modified by Farr meets the claimed a method for producing a support material, wherein said support material is formed by using the photocurable composition for a support material (Xu teaches a method of dispensing the support material [0039])  for an inkjet 3D printer of claim 1. (see rejection of claim 1 above).

(see rejection of claim 1 above), the method comprising: a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).

Regarding claim 7, Xu as modified by Farr meets the claimed a method for producing a support material, (Xu teaches method of combining compounds providing polyvalent metallic cations include calcium (meth)acrylate, [0029]) wherein said support material is formed by using the photocurable composition for a support material for an inkjet 3D printer of claim 2. (see rejection of claim 2 above).

Regarding claim 8, Xu as modified by Farr meets the claimed a method for producing a support material, (Xu teaches method of combining compounds providing polyvalent metallic cations include calcium (meth)acrylate, [0029]) wherein said support material is formed by using the ink for an inkjet 3D printer of claim 3.  (see rejection of claim 3 above).

Regarding claim 9, Xu as modified by Farr meets the claimed a method for producing an optically shaped article by using the photocurable composition  ([0032] The composition is cured by UV light polymerization) for a support material for an inkjet 3D printer of claim 2, (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).

Regarding claim 10, Xu as modified by Farr meets the claimed a method for producing an optically shaped article  ([0032] The composition is cured by UV light polymerization) by using the ink for an inkjet 3D printer of claim 3, the method comprising: a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0181303 A1) in view of Farr et al. (US 2005/0218549 A1) in view of Kuster (US 2020/0198234). 

Regarding claim 4, Xu as modified by Farr does not explicit teach a cartridge for an inkjet 3D printer, the cartridge filled with the ink for an inkjet 3D printer of claim 3.
Xu teaches inkjet printing [0020] and using “nozzles” [0086])
Kuster teaches a cartridge for an inkjet 3D printer, the cartridge filled with the ink for an inkjet 3D printer of claim 3.(Kuster teaches a 3D printer where the printhead may be coupled to a cartridge having the material for applying to the layer and the use of a printhead having a cartridge with multiple colors may allow the printer assembly to generate a 3D model having multiple colors without affecting the size of the printer assembly, see [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the cartridge of Kuster with the inkjet 3D printer and material of Xu because it may allow the printer assembly to generate a 3D model having multiple colors without affecting the size of the printer assembly, see [0066].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744